Citation Nr: 0504800	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-04 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post operative 
residuals of a left ankle fracture, with ligament laxity, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for post operative 
residuals of a left elbow ganglion cyst removal, currently 
evaluated as 10 percent disabling.

3.  Entitlement to service connection on a secondary basis 
for a right ankle disability.

4.  Entitlement to service connection on a secondary basis 
for sleep apnea.

5.  Entitlement to service connection on a secondary basis 
for residuals of a fracture of the right middle toe.

6.  Entitlement to service connection, to include on a 
secondary basis, for autoimmune hepatitis.

7.  Entitlement to an extension of a temporary total 
disability evaluation under 38 C.F.R. § 4.30 beyond March 31, 
2001, based on a need for convalescence following left ankle 
surgery.

8.  Entitlement to service connection on a secondary basis 
for the residuals of gastric bypass surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
June 1978, and from January 1990 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In a May 2003 statement, the veteran raised the issue of 
entitlement to service connection for left elbow disability 
other than the residuals of the removal of a left elbow 
ganglion cyst.  This matter is referred to the RO for 
appropriate action.

The Board notes that the veteran in February 2003 underwent 
decompression of the left tarsal canal following 
electromyograph and nerve conduction studies demonstrating 
findings consistent with tibial motor nerve entrapment 
neuropathy at the left ankle.  If the veteran desires to file 
a claim for service connection for a left ankle nerve 
impairment, he should so inform the RO.

The Board lastly notes that additional private medical 
records were received at the Board in August 2004, more than 
90 days following notice to the veteran of certification of 
his case.  As will be evident from the disposition of the 
case described below, the RO will have the opportunity to 
consider those records in the first instance.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In an April 2003 rating decision, the RO denied entitlement 
to secondary service connection for residuals of gastric 
bypass surgery.  In a May 2003 statement, the veteran 
essentially disagreed with this determination.  The records 
show that he has not been provided a statement of the case 
with respect to the issue of entitlement to service 
connection on a secondary basis for the residuals of gastric 
bypass surgery.  Therefore, although the Board does not have 
jurisdiction to address the merits of the claim, it must be 
remanded for further development by the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Turning to the other issues listed on the title page of this 
action, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and implemented at 38 C.F.R § 3.159 (2004), amended VA's 
duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate each 
claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of the information and evidence not of record that is 
necessary to substantiate each claim, which information and 
evidence that VA will seek to provide and which information 
and evidence the claimant is expected to provide.  
Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to each claim.

Review of the record discloses that, other than with respect 
to the claim for an increased rating for left ankle fracture 
residuals, the veteran has not been adequately informed of 
the information and evidence necessary to substantiate his 
claims, and has not been adequately advised as to what 
evidence VA would obtain for him and of what information or 
evidence he was responsible for submitting.  In order to 
ensure that the veteran receives the due process to which he 
is entitled in connection with the instant appeal, the Board 
finds that remand of the case is appropriate.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Turning to the left ankle disorder, the veteran was last 
afforded a VA examination of the disability in January 2002.  
Since that time he has undergone two surgeries involving the 
left ankle.  Additional VA examination of the veteran's left 
ankle disorder is warranted.  38 U.S.C.A. § 5103A.

With respect to residuals of a left elbow ganglion cyst 
removal, this disability is currently rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  Service connection is not in 
effect for any left elbow disorder other than the residuals 
of the ganglion cyst removal.  The veteran's left elbow was 
last examined in January 2002, at which time the examiner 
noted that the residual scar was well-healed.  No other 
clinical findings were provided for the scar.  Effective 
August 30, 2002, VA revised the criteria for evaluating 
disorders of the skin, including scars.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  The veteran has not been 
afforded a VA examination which provides the findings 
necessary to evaluate his service-connected left elbow 
disability under the new rating criteria.  Nor has he been 
advised by the RO of the new criteria.

With respect to the claimed right ankle disorder, the veteran 
contends that the disability was caused by his service-
connected left ankle disorder.  He was examined by VA in 
January 2002, at which time X-ray studies of the right ankle 
were negative for any identified abnormalities.  The examiner 
nevertheless concluded that the veteran's left ankle might 
have produced increased stress on the right ankle joint, and 
that it was possible the claimant had some early cartilage 
wear in the right ankle.  In light of the above, the veteran 
should undergo another VA examination to determine if a right 
ankle disorder is actually present, and whether any such 
disorder is related to service-connected disability.  The 
Board also notes that the RO has not, in the statement of the 
case or in any supplemental statement of the case, provided 
the veteran with the provisions of 38 C.F.R. § 3.310 
(pertaining to secondary service connection claims).

Turning to the claims for service connection for sleep apnea 
and autoimmune hepatitis, the veteran contends that steroids 
used in the treatment of his service-connected celiac sprue 
caused marked weight gain, which in turn led to sleep apnea.  
He also contends that autoimmune hepatitis either was present 
in service, or was caused by use of the above steroids.  
Although private medical records document that the veteran 
has obstructive sleep apnea syndrome, he has not been 
afforded a VA examination addressing the etiology of the 
disorder.  

With respect to autoimmune hepatitis, he was examined by VA 
in May 2002, at which time the examiner concluded that it was 
unlikely the veteran had autoimmune hepatitis from steroid 
use.  The examiner nevertheless indicated that he was 
interested in reviewing a liver biopsy of the veteran taken 
in 1997 or 1998 at the University of Pittsburgh Medical 
Center/Presbyterian University Hospital.  The report of the 
referenced liver biopsy is not on file.  The Board believes 
that further development is required with respect to the 
above two claims. 
 
With respect to the claim of entitlement to service 
connection for right middle toe fracture residuals, while the 
veteran contends that the toe was fractured in 1996 when his 
left ankle gave way, he has not yet identified any 
contemporaneous source of medical treatment showing the 
circumstances surrounding the injury.  The veteran is advised 
that the duty to assist is not a one-way street, and an 
appellant must do more than passively wait for assistance 
when he has information essential to his claim.  Wood v. 
Derwinski, 1 Vet. App. 190 (1990).  

In light of the above, the Board concludes that further 
development is warranted prior to adjudication of the instant 
appeal.  Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue a statement 
of the case to the veteran and his 
representative addressing the issue 
of entitlement to service connection 
on a secondary basis for residuals 
of gastric bypass surgery.  The 
veteran and his representative 
should be clearly advised of the 
need to file a timely substantive 
appeal with respect to the April 
2003 rating decision.  If the 
veteran thereafter submits a timely 
substantive appeal with respect to 
this issue, the RO should undertake 
any other indicated development.  
If, and only if, a timely appeal is 
submitted, this issue should be 
certified on appeal to the Board. 

2.  The RO should send the veteran a 
letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate each of 
the claims on appeal.  The letter 
should also specifically inform the 
veteran of which portion of the 
evidence is to be provided by the 
claimant, which part, if any, the RO 
will attempt to obtain on his 
behalf, and a request that the 
appellant provide any evidence in 
his possession that pertains to his 
claims.  

3.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA or private, to 
specifically include the University 
of Pittsburgh Medical 
Center/Presbyterian University 
Hospital, who may possess additional 
records pertinent to the claims on 
appeal.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran, to include from the 
University of Pittsburgh Medical 
Center/Presbyterian University 
Hospital, which have not been 
secured previously.  If the RO is 
unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform him and 
his representative of this and ask 
them to provide a copy of the 
outstanding medical records.

4.  After completing the above 
actions, the veteran should be 
afforded a VA orthopedic examination 
by a physician with appropriate 
expertise to determine the nature 
and severity of the claimant's left 
ankle disability; and the nature and 
etiology of any right ankle disorder 
and right middle toe fracture 
residuals.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be 
performed, and all findings should 
be reported in detail.  In 
accordance with the latest AMIE 
worksheets for rating orthopedic 
disorders the examiner is to provide 
a detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature, extent 
and etiology of any disability.

With respect to any diagnosed right 
ankle disability, the examiner 
should be requested to provide an 
opinion whether it is at least as 
likely as not that the diagnosed 
right ankle disorder was caused or 
chronically worsened by the 
veteran's service-connected left 
ankle disorder.  Further, the 
examiner should provide an opinion 
whether it is at least as likely as 
not that the residuals of the 
fracture of the veteran's right 
middle toe were caused or 
chronically worsened by the 
claimant's service-connected left 
ankle disorder.  

The examining physician should also 
provide an opinion concerning the 
impact of the veteran's service-
connected left ankle disorder on his 
ability to work.  The claims file, 
including a copy of this remand, 
must be made available to the 
examiner for review.  

5.  The RO should also schedule the 
veteran for a VA surgical 
examination by a physician with 
appropriate expertise to determine 
the nature and severity of the 
residuals of the removal of a left 
elbow ganglion cyst.  All indicated 
studies should be performed, and all 
findings should be reported in 
detail.  In accordance with the 
latest AMIE worksheets for rating 
scars the examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints and the nature and extent 
of any disability.  A complete 
rationale for any opinions expressed 
must be provided.  The veteran's 
claims file, including a copy of 
this remand, must be made available 
to the examiner for review.  

6.  The RO should also schedule the 
veteran for a VA examination by a 
physician with appropriate expertise 
to determine the nature and etiology 
of the claimant's autoimmune 
hepatitis.  All indicated studies, 
including liver function testing, 
should be performed, and all 
findings should be reported in 
detail.  The examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that autoimmune hepatitis is 
etiologically related to service, or 
was caused or chronically worsened 
by the claimant's service-connected 
residuals of celiac sprue (including 
the medications prescribed 
therefor).  The claims file, 
including a copy of this remand, 
must be made available to the 
examiner for review.  

7.  The RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise 
to determine the nature and etiology 
of the claimant's sleep apnea.  All 
indicated studies should be 
performed, and all findings should 
be reported in detail.  The examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that sleep apnea 
was caused or chronically worsened 
by the claimant's service-connected 
residuals of celiac sprue, including 
the medications prescribed therefor.  
The claims file, including a copy of 
this remand, must be made available 
to the examiner for review.  

8.  The veteran must be given 
adequate notice of the date and 
place of any requested examination.  
A copy of all notifications must be 
associated with the claims folder.  
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on these 
claims.

9.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should review the examination 
reports to ensure that they are in 
complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, 
the RO must implement corrective 
procedures at once.  The RO should 
then undertake any other action 
required to comply with the notice 
and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should 
prepare a new rating decision and 
readjudicate the issues on appeal.  
The RO should also document whether 
the case should be referred to the 
Director of the Compensation and 
Pension Service for extra-schedular 
consideration.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
The supplemental statement of the case should refer to 
38 C.F.R. § 3.310 as well as to both old and new rating 
criteria for evaluating scars.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) has expired, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

